

117 HR 623 IH: Gabriella Miller Kids First Research Act 2.0
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 623IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Ms. Wexton (for herself, Mr. Cole, Mr. Welch, Mr. Bilirakis, Mr. McKinley, Mr. Butterfield, Mr. Connolly, Mr. Cohen, Mr. Cárdenas, Ms. Barragán, Mr. O'Halleran, Ms. Spanberger, Mr. Mullin, Mr. Evans, Ms. Scanlon, Mr. Tonko, Ms. Matsui, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require certain civil penalties to be transferred to a fund through which amounts are made available for the Gabriella Miller Kids First Pediatric Research Program at the National Institutes of Health, and for other purposes.1.Short titleThis Act may be cited as the Gabriella Miller Kids First Research Act 2.0. 2.Transfer of funds to the Pediatric Research InitiativeSection 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1) is amended by adding at the end the following:(h)Transfer of amounts(1)In generalExcept as provided under section 21F(g)(3), the Secretary of the Treasury shall transfer to the Pediatric Research Initiative Fund described in section 9008(i)(2) of the Internal Revenue Code of 1986 (the Fund), an amount equal to the sum of all civil monetary sanctions, including penalties, disgorgement, and interest, recovered under this section, section 13(b)(2), or section 32(c), including pursuant to any settlement agreement or other resolution with the Commission, from persons—(A)registered under section 510(b)(1) or section 510(i)(1)(A)(i) of the Federal Food, Drug, and Cosmetic Act;(B)that produce, manufacture, sell, transport, or distribute dietary supplements (as defined in section 201(ff) of the Federal Food, Drug, and Cosmetic Act); or(C)that produce, manufacture, sell, transport, or distribute cosmetics (as defined in section 201(i) of the Federal Food, Drug, and Cosmetic Act).(2)Exception for funds to be paid to harmed investorsParagraph (1) shall not apply to any monetary sanction collected by the Commission in any judicial or administrative action brought by the Commission under the securities laws that is added to a disgorgement fund or other fund under section 308 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7246).(3)ApplicationAmounts transferred to the Fund under this subsection shall—(A)be transferred in the manner described under section 9601 of the Internal Revenue Code of 1986; and(B)be available as described in section 9008(i)(2) of such Code..3.Funding for the Pediatric Research Initiative(a)Section 402A(a)(2) of the Public Health Service Act (42 U.S.C. 282a(a)(2)) is amended—(1)in the heading, by striking 10-year; (2)by striking the Common Fund and inserting the Division of Program Coordination, Planning, and Strategic Initiatives;(3)by striking 10-Year; and(4)by inserting before the period the following: , and amounts transferred into the Pediatric Research Initiative Fund under section 30A(h) of the Securities Exchange Act of 1934.(b)Section 402(b)(7)(B)(ii) of the Public Health Service Act (42 U.S.C. 282(b)(7)(B)(ii)) is amended by striking the Common Fund and inserting the Division of Program Coordination, Planning, and Strategic Initiatives.(c)Section 9008(i)(2) of the Internal Revenue Code of 1986 is amended by striking 10-year.4.Coordination of NIH funding for pediatric research(a)Sense of CongressIt is the sense of the Congress that the Director of the National Institutes of Health should oversee and coordinate research that is conducted or supported by the National Institutes of Health for research on pediatric cancer and other pediatric diseases and conditions, including through the Pediatric Research Initiative Fund.(b)Avoiding duplicationSection 402(b)(7)(B)(ii) of the Public Health Service Act (42 U.S.C. 282(b)(7)(B)(ii)) is amended by inserting and shall prioritize such pediatric research that does not duplicate existing research activities of the National Institutes of Health before ; and.